Hall, Presiding Judge.
Defendant appeals from the overruling of its motion to dismiss plaintiffs complaint. The trial court certified the order for immediate review. Six days after the order appealed from was entered and one day prior to the court’s certificate for review, the plaintiff filed a material amendment to the complaint. The appellee filed a motion to dismiss the appeal upon the ground that the question raised in this intermediate appeal is now moot. The motion is granted. Commercial Bank &c. Co. v. Donehoo, 122 Ga. App. 444 (177 SE2d 264). Whether the complaint, as amended, states a claim for relief cannot be raised in this appeal.

Appeal dismissed.


Eberhardt and Whitman, JJ., concur.

Lanier & Lanier, Robert S. Lanier, Lee S. Alexander, for appellant.
Allen, Edenfield, Brown & Franklin, James B. Franklin, for appellee.